NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  11-SEP-2020
                                                  09:46 AM




                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


              WILLIAM KEAHIOLALO, Petitioner-Appellant;
               TONI KEAHIOLALO, Petitioner-Appellee, v.
                  HANNAH DAVID, Respondent-Appellee.


          APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                      (CASE NO. FC-DA 19-1-0287)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
            Upon consideration of the Stipulation to Dismiss
Appeal, filed September 9, 2020, by Petitioner-Appellant William
Keahiolalo, the papers in support, and the record, it appears
that (1) the appeal has been docketed; (2) the parties stipulate
to dismiss the appeal; (3) the Stipulation to Dismiss Appeal is
dated and signed by counsel for all parties appearing in the
appeal; and (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 42(b).1




      1
         Under HRAP Rule 2, the court suspends the requirement in HRAP
Rule 42(b) that a stipulation to dismiss an appeal specify the terms as to
payment of costs, which the parties omitted from the Stipulation to Dismiss
Appeal.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed.
          DATED:   Honolulu, Hawai#i, September 11, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2